Citation Nr: 1415568	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  11-11 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for postoperative linear scars from carpal tunnel ligament release of the right wrist, carpal tunnel ligament release of the left wrist, and multiple lipoma excisions.

2.  Entitlement to an initial compensable evaluation for patellofemoral syndrome of the right knee.

3.  Entitlement to an initial compensable evaluation for patellofemoral syndrome of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to June 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Virtual VA and Veteran Benefits Management System paperless claims processing system.   


FINDING OF FACT

On March 13, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his representative, that a withdrawal of the appeal as to all issues is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to all issues by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, on March 13, 2014, the Board received a communication dated February 3, 2014, from the Veteran in which he requested to  withdraw his appeal as to all issues.  As reflected on the title page of this decision, only three issues remain in appellate status.  Therefore, as the Veteran has withdrawn his appeal with respect to those issues, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


